CONTINUATION SHEET

Continuation of 12:  The request for reconsideration has be considered but does NOT place the application in condition for allowance because:
The applicants argue that the prior art of Kassam does not disclose "a ratio (t1/d) of a thickness of a permeated polymer layer t1 to a substrate layer average thickness d is 0.1 to 0.4 [...]; and a thickness of the top surface polymer layer t2 [µm] is 80 µm or more".  Applicants point to Kassam teaching a polymer material ("polymer layer") that penetrates up to at most 80% of a glove liner substrate ("fiber substrate") from one side to the skin contacting surface side ([0038] of Kassam), and that the polymer coating on the glove liner substrate may range from about 0.05 mm to 5.5 mm in thickness ([0049] of Kassam); wherein the entirety of the coating materials penetrate the glove liner, although not through the entire thickness, such that there is no polymer material formed on the exterior side of the glove liner.  (In other words, t2 of Kassam will always be 0.)  The examiner respectfully disagrees.  In the instant case, Kassam teaches that the thickness of the obtained polymeric coating ("polymer layer") on the glove liner ("fiber substrate") may range from 0.05 mm to 5.5 mm in thickness depending on the desired degree of penetration and flexibility ([0049] of Kassam), and also discloses that at least 20% of the interior of the glove liner substrate is not penetrated to the skin contacting surface [by the polymer], or that substantially no penetration to the skin contacting surface occurs ([0038] of Kassam).  As such, Kassam implies that even with substantially no penetration, a polymeric coating ("polymer layer") having a thickness, in the range specified above, is present on the one surface of the glove liner substrate "fiber substrate").  Therefore, Kassam teaches the claimed limitation of "a ratio (t1/d) of a thickness of a permeated polymer layer t1 to a substrate layer average thickness d is 0.1 to 0.4 [...]; and a thickness of the top surface polymer layer t2 [µm] is 80 µm or more".
The applicants also argue that the present invention is different from Kassam because, it provides for depositing the polymer latex on the fiber substrate in a state in which the viscosity has been adjusted, such that when deposited the polymer latex permeates the fiber substrate in a controlled manner due to controlling the viscosity of the polymer latex; whereby controlling "t1/d", a laminated body having excellent productivity as well as excellent flexibility and comfort when worn can be provided, and that the occurrence of pass through, in which the polymer layer reaches the bottom surface of the fiber substrate can be prevented.  The examiner respectfully disagrees.  In the instant case, Kassam recites that the viscosity of the polymeric dispersion of polymer material is controlled, the viscosity being adjusted to assist the control of the depth of penetration of the polymer dispersion into the glove liner ([0035] of Kassam).
Therefore, in view of applicants' arguments, the rejections made over Kassam, over Kassam in view of Satoshi, and over Kassam in view of Kato are still valid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781